Citation Nr: 1202625	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-38 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a bilateral hand injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1973 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

There initially were eight claims on appeal, including entitlement to compensation under the provision of 38 U.S.C.A. § 1151; entitlement to service connection for residuals of a bilateral hand injury and posttraumatic stress disorder (PTSD); entitlement to a total rating based on individual unemployability (TDIU); entitlement to a non-service connected disability pension prior to July 11, 2008; and, whether new and material evidence has been received to reopen the claims of entitlement to service connection for residuals of a low back injury, an acquired psychiatric disorder (other than PTSD), and bilateral hearing loss.  

In May 2011, the Board issued a decision denying seven of the Veteran's claims on the merits, and remanded the remaining claim of entitlement to service connection for residuals of a bilateral hand injury to the RO via the Appeals Management Center (AMC) for additional development and consideration.  All requested development has been completed and the claim is once again before the Board.  


FINDING OF FACT

The Veteran does not have currently diagnosed residuals of a bilateral hand injury.  


CONCLUSION OF LAW

The Veteran does not have residuals of a bilateral hand injury that are the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability; the degree of disability, and the effective date of any disability benefits.  The claimant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2002). 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  

The Board finds that a letter dated in August 2007, issued prior to the June 2008 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.   

As to the issue on appeal, VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the RO obtained and associated with the record all of the Veteran's available in-service and identified post-service records including his records from the Social Security Administration (SSA), as well as his records from the Biloxi, Mississippi, VA Medical Center (VAMC). 

The Veteran testified about outstanding records of his being held by a Dr. T.S., and at a nursing home which are not found in the record.  However, the Board left the record open for 30 days after a September 2010 Board hearing to allow the claimant to obtain these records and he did not do so.  Additionally, these records were in regards to a claim previously adjudicated by the Board in the prior May 2011 decision.  And, finally, in a post-hearing statement in support of claim dated in November 2010, the Veteran specifically notified the RO that he had no further evidence to provide VA in support of his claim and asked that his appeal be forwarded to the Board.  Therefore, the Board finds that a remand to request these records is not required.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). 

Additionally, pursuant to the May 2011 remand, the RO provided the Veteran a VA compensation examination in June 2011 to determine whether he has a current bilateral hand or wrist disorder, and whether any resulting disability may be attributable to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  And, in obtaining the June 2011 VA compensation examination, the Board is also satisfied that there has been compliance with its May 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran.  

II.  Entitlement to Service Connection for Residuals of a Bilateral Hand Injury

The Veteran contends that he has residuals of a bilateral hand injury, which he claims is carpal tunnel syndrome, as a result of his military service.  Unfortunately, after reviewing the evidence of record, the Board finds that the preponderance of the evidence is against his claim for service connection, so it must be denied.  

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

To establish service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

A review of the Veteran's claims file reflects that the relevant medical evidence of record consists of the Veteran's service treatment records (STRs) as well as records of the Veteran's outpatient treatment at the Biloxi VAMC, dated from March 2003 to February 2010.  The Veteran is also in receipt of SSA disability compensation for affective disorder and disorders of the back, but not for any disability pertaining to his hands or wrists.  

The Veteran's October 1976 separation examination noted a history of a fractured wrist during his military service.  However, this October 1976 separation examination also states there is no indication of joint pain during service as a result of that wrist fracture.  There are no other in-service notations concerning his hands or wrists.  

As for post-service treatment, VA treatment records from March 2003 to February 2010 are also in the claims file.  A July 2008 VA treatment records notes the Veteran's report of prior use of wrist splints.  The Veteran stated he used these braces from 1996 to 2004.  However, the first indication in the VA treatment records of any problems with his wrists or hands is not until June 2007, after he slipped and fell while he was a patient at a VA facility.  At that time, the Veteran complained of right wrist pain.  X-rays revealed no acute fractures or dislocation of the right wrist, and it was determined he had full mobility.  A July 2008 record notes a history of bilateral carpal tunnel syndrome, but also indicates the Veteran is not interested in surgery.  The Veteran's VA treatment records, however, are silent as to a specific clinical diagnosis concerning either his hands or his wrists, and only note the Veteran's self-reported history of carpal tunnel syndrome and subjective complaints of pain.  He has also received extensive treatment at this VA facility for various other health problems. 

At his September 2010 Board hearing, the Veteran testified that he was a personnel specialist in the military and did a lot of typing.  He stated he does not remember any particular injury to his hands but that his current problems developed as a result of carpal tunnel syndrome, beginning in 1995.  

Thereafter, and as a consequence of the Board's prior May 2011 remand, the Veteran was scheduled for a VA compensation examination in June 2011, specifically to identify any current disabilities of the Veteran's hands and/or wrists, and whether any identified disabilities are the result of his military service.  The examiner reviewed the Veteran's claims file in its entirety.  He noted the in-service wrist fracture and the Veteran's subjective complaints of tingling, numbness, and burning for 15 years.  The examiner stated there is no evidence of inflammatory arthritis.  Additionally, the Veteran stated he developed carpal tunnel syndrome in 1996 and it is intermittent.

The examiner conducted a neurological examination, which revealed the Veteran's sensory was symmetrical and equal, motor strength was 5/5 (within normal limits), deep tendon reflexes were 2+ in all areas, with positive Phalen's test and negative Tinel's test in the wrists, bilaterally.  Examination of the wrists indicated dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees, all with pain on motion.  However, there was no swelling, masses, deformity, redness, warmth, edema or tenderness.  

Examination of the hands, bilaterally, revealed no swelling, crepitance, deformity, redness, warmth, edema or tenderness.  There was normal strength in the thumbs, ability to make a good fist, excellent grip, and no evidence of spasms or atrophy.  No loss of dexterity was noted.  

The Veteran also had x-rays taken of his hands and wrists.  The x-rays of the wrists showed normal joint spaces, normal radiocarpal angles, adequate bone density and no foreign bodies.  Consequently, he has normal wrists, bilaterally.  The x-rays of the hands showed no signs of fracture of dislocation, with intact joint spaces, normal bone density, and no signs of foreign bodies.  His hands were also determined to be normal.  

Finally, the Veteran also underwent an EMG (electromyography).  Nerve conduction studies were performed on both the median and ulnar nerves.  It was found there was a borderline left ulnar focal motor slowing across the elbow, and all other values were within normal limits.  Consequently, aside from that finding, the Veteran's nerve conduction studies were normal.

Based on all the subjective and clinical data, the examiner concluded that the above findings are not consistent with carpal tunnel syndrome and do not support a medical diagnosis of such.  Further, despite the Veteran's complaints of an on-going bilateral hand problem, there is no objective evidence to support a clinical diagnosis.  Therefore, the evidence does not substantiate any ongoing chronic disabilities originating while the Veteran was on active duty.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for residuals of a bilateral hand injury.  With regard to the claim, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Here, the medical evidence clearly shows that the Veteran does not have any current bilateral hand or wrist disabilities since filing his claim in July 2007.  In that regard, the Board notes that although the Veteran has complained of pain since June 2007, there are no current treatment records showing a diagnosis of any actual bilateral hand or wrist disability.  Thus, the evidence does not provide the kind of objective indications of a chronic disability necessary for the establishment of service connection.  The June 2011 VA examiner examined the Veteran and conducted appropriate testing; yet he could not provide a clinical diagnosis of a disability.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  With the medical evidence showing no diagnosed bilateral hand or wrist disabilities, the analysis ends, and service connection must be denied. 

The Board notes that the Court held in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), that a service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  Accordingly, absent a current showing of chronic disability, the Board concludes that residuals of a bilateral hand injury were not incurred in or aggravated by service, and may not be presumed to have been incurred in service.

The Board has considered the Veteran's assertions that he has residuals of a bilateral hand injury related to service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a current condition that requires medical expertise.  He is competent to say he suffers from pain in his wrists or hands, but not to say what any chronic residual diagnosis may be that is causing the pain.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a bilateral hand injury.  As noted previously, Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection for residuals of a bilateral hand injury cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.


ORDER

Service connection for residuals of a bilateral hand injury is denied.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


